Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors Mazor Robotics Ltd.: We consent to the use of our report incorporated by reference herein and to the reference to our firm under the heading “Experts” included in the prospectus. Our report refers to the fact that the Company determined that in September 2012 its functional currency had changed from New Israel Shekel to the U.S. dollar. /s/ Somekh Chaikin Somekh Chaikin Certified Public Accountants (Israel) Member firm of KPMG International Haifa, Israel October 29, 2013
